Citation Nr: 1705786	
Decision Date: 02/27/17    Archive Date: 03/03/17

DOCKET NO.  12-10 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to restoration of improved death pension, to include whether income was excessive effective January 1, 2010.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Leifert, Associate Counsel



INTRODUCTION

The Veteran had active military service from June 1937 to January 1941, and from April 1941 to September 1945.  The Appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) following an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which determined that the Veteran's income was excessive effective January 1, 2010, for improved death pension entitlement purposes.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

In September 2015, the Board received a statement from the Appellant and her authorized representative in which she expressed her desire to withdraw her appeal as to the issue of entitlement to restoration of improved death pension, to include whether income was excessive effective January 1, 2010.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal of the issue of entitlement to restoration of improved death pension, to include whether income was excessive effective January 1, 2010, have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105(d)(5); 38 C.F.R. § 20.202.  A substantive appeal may be withdrawn in writing and is effective when received by the RO prior to the appeal being transferred to the Board, or when received by the Board before it issues a final decision.  38 C.F.R. § 20.204(b).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204(a).

By a statement submitted on September 29, 2015, prior to the issuance of a decision by the Board, the Appellant stated, "I want to drop my case for more money."  Further, her authorized representative submitted a letter stating that the Appellant was submitting a written statement withdrawing [her] case."  Upon review of the claims file, the Board finds that the only claim currently on appeal is entitlement to restoration of improved death pension, to include whether income was excessive effective January 1, 2010.

The Board notes that in December 2016, the RO sent the Appellant a letter informing her that her videoconference hearing was set for January 25, 2017.  However, on January 6, 2017, the Appellant withdrew her hearing.  In February 2017, the Veteran's representative filed an Informal Hearing Presentation (IHP), as well as a Motion for Advance on the Docket (AOD), which was granted.

The Board finds that the Appellant's September 2015 statement that she wanted "to drop [her] case for more money," as well as her representative's statements that she was withdrawing her claim, to be "explicit, unambiguous, and done with a full understanding of the consequences of such action."  Warren v. McDonald, 28 Vet. App. 214, 218 (2016) (quoting Delisio v. Shinseki, 25 Vet. App. 45, 57 (2011)).  The subsequent communications reflect a lack of realization by the Appellant's representative that the claim had been withdrawn, but not that there was a lack of understanding of the consequences when the Veteran withdrew her appeal.

Thus, there remain no allegations of errors of fact or law for appellate consideration concerning the claim for entitlement to restoration of improved death pension, to include the aid and attendance rate.  Accordingly, the Board will dismiss the appeal.


ORDER

The appeal of the issue of entitlement to restoration of improved death pension, to include whether income was excessive effective January 1, 2010, is dismissed.




____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


